Citation Nr: 0842505	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-38 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether the veteran has submitted an appeal for an 
initial evaluation in excess of 10 percent for the service-
connected irritable bowel syndrome (IBS).  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for claimed asbestosis, 
to include whether new and material evidence has been 
received to reopen the previously denied claim.  

4.  Entitlement to service connection for claimed hearing 
loss, to include whether new and material evidence has been 
received to reopen a previously denied claim.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active service from July 1977 to July 1981.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 RO rating decision 
that denied service connection for PTSD and also denied the 
veteran's petition to reopen previously-denied claims for 
service connection for diarrhea, asbestosis and hearing loss.  

The RO subsequently reopened the claims for service 
connection for asbestosis and hearing loss and denied those 
claims on the merits, as reflected in the Supplemental 
Statement of the Case (SSOC) issued in June 2007.   

However, even if the RO reopens a claim and adjudicates its 
merits, Board must first determine if claim was properly 
reopened and only thereafter may review the merits.  Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 
26 5 F.3d 1366 (Fed. Cir. 2001).  The Board has accordingly 
characterized those issues as reflected on the title page.

In June 2007, concurrent with the SSOC cited hereinabove, the 
RO issued a rating decision that granted service connection 
for IBS with diverticulosis, previously claimed as diarrhea, 
and assigned a 10 percent initial evaluation.  

Where a claim for service connection is granted during the 
pendency of an appeal, a second Notice of Disagreement (NOD) 
must thereafter be timely filed to initiate appellate review 
concerning the compensation level or the effective date 
assigned for the disability.  Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997).  

There is no indication in the file that the veteran has 
submitted such an NOD or a Substantive Appeal, but the RO has 
certified a claim for an increased initial rating for the 
service-connected IBS as an issue currently before the Board.  
The Board has accordingly characterized that issue as 
reflected on the title page.  

In November 2008, the veteran testified before the 
undersigned Veterans Law Judge in a videoconference hearing 
from a VA Medical Center.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.  


REMAND

As noted, the veteran testified at a hearing via 
videoconference in November 2008.  During that hearing, he 
stated that he no longer wanted DAV to act as his service 
representative and wanted instead to have Mr. EC act in that 
capacity.  However, the claims file contains a valid VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) executed in September 1996 
appointing the DAV to be the veteran's representative; there 
is nothing in the record voiding the appointment of DAV or 
appointing Mr. EC.  

The Board accordingly remands the appeal back to the RO to 
enable the RO to consult the veteran regarding his choice of 
representative, and to place the appropriate appointment 
documentation in the record before the Board conducts its 
appellate review.  

In a related matter, the veteran sent documents directly to 
the Board after his videoconference hearing; some of the 
documents are duplicative of records previously reviewed by 
the RO but some are new.  The veteran did not enclose a 
waiver of original RO jurisdiction.  

The jurisdiction previously conferred upon the Board by 38 
C.F.R. § 19.9 (2002) to develop evidence, and then to 
adjudicate claims based on that evidence not previously 
reviewed by the RO, has been invalidated.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir.2003); see also 38 C.F.R. § 19.37.  The RO should 
accordingly readjudicate the claims on appeal in light of the 
new evidence submitted by the veteran before the Board 
conducts further appellate review.  

Finally, as noted in the Introduction the RO has certified 
the claim for increased initial rating for the service-
connected IBS to the Board (see SSOC issued in October 2007 
and VA Form 8 issued in December 2007).   The Board cannot 
find, on review of the file, that the veteran has filed a 
timely NOD or timely substantive appeal on that issue.  
Grantham, supra.  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  See 38 C.F.R. § 20.200.  The Board accordingly 
remands the issue to the RO for determination as to whether a 
timely appeal has been filed, absent which the Board has no 
jurisdiction to proceed.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 20.200, 20.201; Archbold v. Brown, 9 Vet. App. 124, 130 
(1996).  

Identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full 
compliance with VCAA and its implementing regulations.  
Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran to 
ascertain whether he wants to void his 
previous appointment of DAV to act as his 
representative, and, if so, if he wants 
to appoint some other individual or 
agency.  Based on the veteran's response 
the RO should place the appropriate 
documentation in the claims file.

2.  The RO should review the file to 
determine whether the veteran has 
submitted a timely appeal regarding the 
initial evaluation of the service-
connected IBS.  

3.  After completing the required actions, 
and any additional notification and/or 
development deemed warranted, RO should 
readjudicate the veteran's claims in light 
of the entire record, specifically 
including the new evidence submitted by 
the veteran directly to the Board.  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

4.   To help avoid future remand, the RO 
must ensure the required actions have been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  


Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  



